DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/365,591, filed on July 1, 2021.

Oath/Declaration
Oath/Declaration as filed on July 1, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 21 recites limitation “a plurality of shift registers and a plurality of switches electrically connected to respective of the shift registers” in the tenth and eleventh lines of the claim, but the limitation is unclear as to exactly what the plurality of shift registers and the plurality of switches are connected to.  Accordingly, any claim(s) dependent on claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Potentially Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, because for claim 21 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 22-32, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening because for each of claims 22-32, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and includes the following:
Anzai et al., U.S. Patent Application Publication 2009/0102758 A1 (hereinafter 
Anzai) teaches forming an electro-optical device having a driving circuit for signal lines disposed along an irregular part including a curved or a bent portion.
Ishige, U.S. Patent Application Publication 2016/0247478 A1 (hereinafter Ishige) 
teaches forming a display apparatus having a shift register arranged on one or both side of a display region.
Emmert et al., U.S. Patent Application Publication 2015/0355487 A1 (hereinafter 
Emmert) teaches forming a round or elliptical display with a round or elliptical display area and a narrow inactive area about its border such that the display has a narrow bezel or border area.
Horiuchi et al., U.S. Patent Application Publication 2010/0141570 A1 (hereinafter 
Horiuchi) teaches a display device each of which includes an odd-shaped pixel region that is not rectangular and in which an area where peripheral wires are routed outside the pixel region can be reduced.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621